DAUKSCH, Judge.
It appears to this court that appellant did not receive effective assistance of counsel in appealing the denial of his post-conviction relief motion, in that no argument regarding his illegal sentence was raised. Therefore, the petition for writ of habeas corpus is granted and this cause is remanded to the trial court for consideration of petitioner’s argument that his sentence is illegal. Should the trial court determine the sentence is illegal then a new sentence should be imposed. If not, then an order so determining, with findings of fact and law, should be entered. Because petitioner appears pro se and is not a lawyer it is incumbent upon the trial judge to proceed in accordance with this opinion without further petition by petitioner. Should such not occur by September 30, 1994, then petitioner should so advise this court.
Writ granted; remanded for further proceedings.
GRIFFIN, J., concurs specially, with opinion.
THOMPSON, J., concurs specially, with opinion.